DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed July 22, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.


Allowable Subject Matter
Claims 1-14 are allowed.


Examiner’s Statement of Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151, 1154 (Fed. Cir 2002). Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art US 20190130368 (Li et al.) taught a method for securing smart contracts in a blockchain includes receiving in the blockchain a contract creation transaction having a control flow graph (CFG) and contract code for a smart contract to be created. The contract creation transaction is verified by checking a signature of a creator of the smart contract and determining that the CFG is correct based on the contract code. The verified contract creation transaction is included as a block in a distributed ledger of the blockchain.
	Prior art US 20200104296 (Hunn et al.) taught a system and method for managing an electronic contract for hybrid runtime execution, which includes a contract execution service that comprises an internal runtime environment and a set of integrations to external resources with at least one integration to an on-chain runtime, wherein the contract execution service comprises configuration to: establish the electronic contract, wherein the electronic contract comprises a set of executable programmable components and a set of natural language components; change the state of the electronic contract and generate a contract event; and in response to the contract event: extend execution of the electronic contract to an on-chain environment, when the contract event includes an associated on-chain integration; and extend execution of the electronic contract to an external application resource, when the contract event includes an associated external service integration.
	Prior art US 20190279160 (Whitney et al.) taught generating a first smart contract between an applicant and the manager according to the first user-generated input. The generating of the first smart contract comprises generating the first smart contract on a blockchain. Additional embodiments can include providing the applicant access to the group according to the first smart contract, receiving second user-generated input from the recruiter device, and generating a second smart contract between a record keeper and the manager according to the second user-generated input. The generating of the second smart contract comprises generating the second smart contract on the blockchain. Also, embodiments can include providing the record keeper access to the group according to the second smart contract.
	Prior art US 20210067536 (MyIrea et al.) taught a cybersecurity distributed ledger is provided herein for managing, tracking, auditing, and securing assets in a power infrastructure. The cybersecurity distributed ledger may include a blockchain, and may combine with smart contract or smart negotiation technology, such as in a permissioned proof of authority blockchain. The cybersecurity distributed ledger may manage the complete life cycle of a grid asset, from asset requirement and specification, through production, testing, deployment, maintenance, and retirement. The cybersecurity distributed ledger may create an immutable record of the grid asset, which may be audited for regulatory compliance or build or development compliance. Further, the cybersecurity distributed ledger may store unique identifying information for a grid asset, which may be used to detect a security breach or other tampering with a grid asset. The cybersecurity distributed ledger may also track control or ownership of the grid asset, as well as changes or updates to the grid asset.
	Prior art reference “Towards Verifying Ethereum Smart Contract Bytecode in Isabelle/HOL” by Amani et al. Amani taught a framework for verifying Ethereum contracts.
	Prior art reference “Vandal: A Scalable Security Analysis Framework for Smart Contracts” by Brent et al. Brent taught a security analysis framework for determining if a smart contract is vulnerable to malicious attacks based on deficiencies in the programming methodologies used to build the smart contract. The framework (Vandal) is used to perform a security analysis on the bytecode associated with the smart contract.
	For Independent claim 12,
	Since, no prior art was found to teach: “retrieving, with the processing server, the published smart contract bytecode with metadata from the blockchain; extracting, with the processing server, the smart contract bytecode from the published smart contract bytecode; and verifying the smart contract bytecode by comparing a computed hash of a high- level source code of the published smart contract bytecode with the metadata retrieved from the blockchain” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For independent claim 8, the claim recites essentially similar limitations as in claim 1.
	For dependent claims 2-7 and 9-14, the claims are allowed due to their
dependency on allowable independent claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437